MEMORANDUM **
Maria de los Angeles Vilches, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Morales Apolinar v. Mukasey, 514 F.3d 893, 895 (9th Cir.2008), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Petitioner’s motion to reconsider as untimely because the motion was filed nearly two months after the BIA’s final order of removal. See 8 C.F.R. § 1003.2(b)(2) (motion to reconsider must be filed within 30 days of BIA’s decision).
To the extent Petitioner seeks review of the BIA’s January 30, 2006 order dismissing her appeal, we lack jurisdiction because the petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.